Citation Nr: 1619126	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  07-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether the appellant has basic eligibility for Department of Veterans Affairs (VA) disability benefits.  

2.  Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The appellant alleges that he had recognized guerrilla service from November 1944 to November 1945.  In October 2006, the appellant filed a claim for service connection for malaria, arthritis, rheumatism, and knee pain.

This matter comes before the Board of Veterans' Appeals (Board) from January 2007 and May 2010 decisions by the above Department of Veterans Affairs (VA) Regional Office (RO or AOJ), which determined that the appellant did not have the required military service to make him eligible for benefits under the laws administered by VA, thus, denying the claim for service connection, as well as the application for a one-time payment from the Filipino Veterans Equity Compensation Fund.

In a May 2009 decision, the Board denied basic eligibility for VA benefits.  At that time, the Board only had jurisdiction over the service connection claims.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court granted a Joint Motion for Remand (JMR).  In the May 2010 Order, the Court vacated the Board's May 2009 decision and remanded the appeal to the Board for compliance with instructions provided in the Joint Motion.

Subsequently, in September 2010, the Board remanded the claims for further development.  Specifically, the Board found that further inquiry into the question of whether the appellant had qualifying service for the purpose of VA benefits was necessary.  The Board noted that the appellant wrote a letter in July 2010 expressing disagreement with the May 2010 denial of his claim of entitlement to a payment from the Filipino Veterans Equity Compensation Fund, and found that the letter constituted a Notice of Disagreement; however, the appellant had not been furnished a Statement of the Case with regard to that issue.  Thus, the Board ordered that a Statement of the Case be issued on the issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a Statement of the Case in April 2011.  The appellant perfected the appeal as to the issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund in a timely June 2011 Substantive Appeal.

This case was again before the Board in February 2012, at which time the issues currently on appeal were denied.  The appellant appealed that decision to the Court.  In a September 2014 Memorandum Decision, the Court set aside the February 2012 Board decision and remanded the matter for further proceedings.

Most recently, this case was before the Board in June 2015.  In the June 2015 decision, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

The appellant did not have qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  


CONCLUSIONS OF LAW

1.  The criteria for veteran status for the purpose of VA disability benefits are not met.  38 U.S.C. §§ 101(24), 107, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2015).

2.  The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101(2), 107(b) (West 2002 & Supp. 2014), American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1(d), 3.6, 3.40, 3.41, 3.203 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Duties to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004.

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on a finding of the Department of the Army regarding the appellant's service.  The appellant has been notified numerous times of the basis of the denial of his claim, i.e., that the NPRC and the Department of the Army have reported that he has no service as a member of the Philippine Commonwealth Army, including the recognized Guerillas, in the service of the United States Armed Forces.  As there is no factual dispute, the VCAA is inapplicable, and need not be further considered in this case. 


Basic Eligibility for VA Disability Benefits and Eligibility
for One-Time Payment from Filipino Veterans Equity Compensation Fund

The term "veteran" is defined by law as a person who served in the active military, naval or air service, and was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, which is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6.  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  This provision does not apply to officers who were commissioned in connection with the administration of section 14 of Public Law No. 190, 79th Congress (Act of Oct. 6, 1945).  All enlistments and re-enlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, because it constituted the sole authority for such enlistments during that period.  38 C.F.R. § 3.40(b).

Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for service-connected compensation benefits, but not for non-service-connected pension benefits.  
38 C.F.R. § 3.40(b), (c), and (d).

The following certifications by the service departments will be accepted as establishing guerrilla service: (1) recognized guerrilla service; (2) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army.  This excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:

1) the evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and

2) the document contains needed information as to length, time, and character of service; and

3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  However, where the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, the VA shall request verification of service from the service department.

The Court has held that VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces.  Service department findings, therefore, are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In addition, under the American Recovery and Reinvestment Act of 2009, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 is entitled "Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II".  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of enactment of the Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.

Section 1002 (d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

As stated above, the appellant contends that he had service in a recognized guerrilla unit from November 1944 to November 1945.  In support of this contention, he submitted a July 2006 Certification from the General Headquarters of the Armed Forces of the Philippines.  The Certification states that the appellant had recognized guerrilla service, that he joined "G" Company of the 14th Infantry in November 1944, and that he was discharged in November 1945.  In addition, the appellant submitted an Affidavit for Philippine Army Personnel signed by the appellant in September 1947 that also states that he served in "G" Company of the 14th Infantry from November 1944 to November 1945.  It further states that he was inducted as a private and rifleman, and participated in the liberation campaign in Isabela and Mount Province.  

The RO requested verification of the appellant's alleged military service from the NPRC, but did not forward the evidence submitted by the appellant to the NPRC for consideration.  Rather, the RO provided the NPRC with the appellant's vital information, and stated that he was not listed in the Reconstructed Guerrilla Roster maintained at the Manila RO.  The NPRC responded in December 2006 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Based on the NPRC's response, the RO found that the appellant did not have the requisite service to be eligible for VA benefits, as well as the one-time payment from the Filipino Veterans Equity Compensation Fund.  

The RO prepared a Memorandum for File in February 2008 in which it stated that records of individuals who claim to have served in the Commonwealth Army of the Philippines inducted into the United States Armed Forces in the Far East (USAFFE), or the organized guerrilla forces, are maintained by ARPERSCOM (the U.S. Army Reserve Personnel Command).  ARPERSCOM had informed the RO that, unless the claimant reported personal data different from that which was provided in a prior request for service verification, there would be no value in resubmitting a request for verification because a potential claimant's service is verified by the records associated with his name.  Since the documents submitted by the appellant did not show personal data that was substantially different from that already submitted to the NPRC, the RO's Memorandum concluded that it was futile to submit a second request for verification of service.   

The May 2010 JMR stated that VA's duty to assist included sending the evidence submitted by the appellant to the NPRC for consideration in determining whether the appellant had recognized guerrilla or other qualifying service.  Therefore, as discussed above, in a September 2010 remand, the Board remanded for a request to the NPRC for verification of the appellant's service, along with the evidence the appellant submitted in support of his contention that he had recognized guerrilla service, including the July 2006 Certification from the General Headquarters of the Armed Forces of the Philippines and the September 1947 Affidavit for Philippine Army Personnel.  In the September 2010 remand, the Board also found that a Statement of the Case should be issued with regard to the issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

Subsequently, the RO sent a new request to the NPRC for verification of the appellant's service, and attached the documents submitted by him as directed by the Board.  The NPRC responded in November 2010 that the appellant did not have any service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

The RO also issued a Statement of the Case in April 2011 continuing its denial of a one-time payment from the Filipino Veterans Equity Compensation Fund based on a lack of qualifying service.  The appellant filed a timely Substantive Appeal with regard to that issue in June 2011. 

As noted in the June 2015 Board Remand, the Court has taken judicial notice of a Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely, and determined that it was unclear whether the MOA assigned NARA the authority to make administrative determinations verifying service, or assigned NARA the duty to act simply as a reference librarian.  The Court found that the ambiguity in the MOA precluded it from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA, or its agency, the National Personnel Records Center (NPRC).  Therefore, the Court held that, absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) required verification of service from the relevant service department, which the Court further identified as the Department of the Army.  Tagupa v. McDonald, 
27 Vet. App. 95 (2014).

Because the Court has interpreted that verifications of service issued by NPRC do not meet the verification of service criteria of 38 C.F.R. § 3.203(c), as reflected by the Court's September 2014 Memorandum Decision in this case citing Tagupa, in June 2015, the Board remanded the case for verification of service by the Department of the Army.

Pursuant to the June 2015 Board Remand, the AOJ sent a new request to the U.S. Army Human Resources Command, Department of the Army, for verification of the appellant's service, as directed by the Board.  In an October 2015 Memorandum, the Department of the Army responded that the appellant did not have any service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  Specifically, the October 2015 Memorandum noted that the attached AGO Form 23 shows G Company, 2nd Battalion, 14th Infantry, as the unit of assignment.  The 14th Infantry is part of the United States Army Forces in the Philippines Northern Luzon organization.  The appellant's name is not listed on the enclosed roster.  Without an AGO Form 23 and a corresponding unit roster, the Department of the Army was unable to verify the appellant's service.

The Board has considered the documents submitted by the appellant in support of his claim, as well as the appellant's and other lay statements, and finds that he did not have qualifying service so as to render him eligible for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  Specifically, the Board acknowledges the December 2006 joint affidavit signed by R.M. and G.C., in which the affiants attest to personal knowledge that the appellant was a member of "G" Company of the 14th Infantry.  Moreover, while the March 1997 and July 2006 Certifications from the Office of the Adjutant General of the Armed Forces of the Philippines (AFP) indicates service in a recognized guerilla unit, the documentation provided fails to meet the requirements of 38 C.F.R. 
§ 3.203(a).  In this regard, the Board notes that the joint affidavit and AFP Certifications are not documents from a United States military service department.  

As stated, based upon the provisions of 38 C.F.R. § 3.203, none of the documents submitted by the appellant constitutes valid evidence of service that qualifies for VA benefits because none of those documents was issued by a United States military service department.  In addition, the December 2006 and November 2010 certifications from the NPRC, and, in particular, the subsequent memorandum from the Department of the Army in October 2015, indicating that the appellant had no qualifying service, are binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet App. at 532.  Moreover, the appellant has provided no further evidence that would warrant a request for re-certification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

The Board finds, therefore, that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, and was not a "veteran" for VA benefits purposes.  Therefore, the Board finds the appellant is not eligible for VA disability compensation benefits under the laws administered by VA, and may not be considered an eligible person for the purpose of establishing entitlement to the one-

time payment from the Filipino Veterans Equity Compensation Fund.  As the law is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant is not a veteran for purposes of entitlement to VA benefits and basic eligibility for VA disability benefits is denied.

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


